Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 remain pending.

This application contains claims directed to the following patentably distinct species: 
Species I - Claims 1-9:  These claims are directed to the embodiment of the applicant’s invention comprising an eductor (30) disposed fluidically between the energy-saving module (40) and the tail gas exhausting outlet (16), see Figures 1-3;
Species II - Claims 10-15:  These claims are directed to the embodiment of the applicant’s invention comprising pressurizing components (90 & 92) disposed fluidically between the flow stabilization module (20) & the tail gas exhausting outlet (16), see the embodiment shown in Figure 4. 
The species are independent or distinct because each embodiment has specific/special components that are not present in the other embodiment.  Looking to Species I (see Figures 1-3 & Claims 1-9), this is directed to an embodiment that has an energy-saving module (40) & eductor (40), but this embodiment DOESN’T further comprise a pair of pressurizing components (90 & 92).  Looking to Species II (see Figure 4 & Claims 10-15), this is directed to an embodiment that has a pair of pressurizing components (90 & 92), but this embodiment DOESN’T have either of the energy-saving module (40) or eductor (40).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), which would create an examination burden because the examiner would be required to search for two different inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Mr. Shih on December 29, 2021 & January 6, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.J.B/Examiner, Art Unit 3746            
                                                                                                                                                                                            /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746